Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 9, 10-12, 14-17, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2010/114823) in view of Takahashi (US 2012/0097534).
Regarding claim 1, Liu teaches a sputtering target comprising a target material, which is characterized in that the target material has a sputtering surface having a first area (Rc) placed at the center, which is circular and flat (Fig. 3d, 3E); 
and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area (Rc), which has a ring shape, 

and the first area has a diameter which is ranging from 60% to 75% of a circumferential diameter of the sputtering surface [0043], 
wherein the angle of inclination formed between the first area and the second area is greater than or equal to 15 degrees and less than or equal to 60 degrees (5 to 30 degrees, [0043]);
and wherein the target material has no step at its peripheral part (Fig. 3D, 3E).  
The Examiner interprets the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface as being taught by prior art Liu.  The sputtering target of Liu has its thinnest part within the first area and its thicker part outside the first area, therefore Examiner takes the position that it teaches a target capable of meeting the limitation “wherein the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface” because thicker areas of sputtering targets contain more material than thinner areas of sputtering targets allowing a larger erosion amount to occur. 
Liu does not teach the first area of the target material has a thickness from 20 mm to 30 mm. 
Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing a target thickness greater than or equal to 20 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 


and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area, which has a ring shape, 
wherein the first area (1/8” inch thick) is positioned at a location lower than that of the second area by 1 mm or more and less than 2 mm (second area thickness 1/8” – ¾”, [0045]), 
and the first area has a diameter which is ranging from 60% to 75% of a circumferential diameter of the sputtering surface [0043], 
wherein there is no step at the outer peripheral part of the second area (Fig. 3d, 3e). 
The Examiner interprets the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface as being taught by prior art Liu.  The sputtering target of Liu has its thinnest part within the first area and its thicker part outside the first area, therefore Examiner takes the position that it teaches a target capable of meeting the limitation “the second area includes an area of largest erosion amount and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface” because thicker areas of sputtering targets contain more material than thinner areas of sputtering targets allowing a larger erosion amount to occur. 
Liu does not teach the first area of the target material has a thickness from 20 mm to 30 mm. 
Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 

Regarding claim 14, Liu teaches a sputtering target comprising a target material, which is characterized in that the target material has a sputtering surface having a first area (Rc) placed at the center (Fig. 3d, 3e), which is circular and flat; 
and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area (Rc), which has a ring shape, -3)-Atty. Dkt. No. 098068-0183 
wherein the first area (1/8” inch thick) is positioned at a location lower than that of the second area by 1 mm or more and less than 2 mm (second area thickness 1/8” – ¾”, [0045]), 
and the first area has a diameter which is ranging from 60% to 75% of a circumferential diameter of the sputtering surface [0043], 
the second area (Rp-Rc) includes no step at the outer peripheral part of the second area (Fig. 3d, 3e), wherein the an angle of inclination formed between the first area and the second area is greater than or equal to 15 degrees and less than or equal to 60 degrees (5-30 degrees, [0043]).  
Liu does not teach the first area of the target material has a thickness from 20 mm to 30 mm. 
Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing a target thickness greater than or equal to 20 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Regarding claim 2, 10 and 15, Liu teaches the first area is positioned at a location lower than that of the second area by from 4% to 12% of thickness of the second area [0045].

Regarding claims 4, 11, and 16, Liu does not teach the second area of the target material has a thickness from 25 mm to 35 mm. 
Takahashi directed to a sputtering target teaches a sputtering target with a thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing the second area of the target material has a thickness from 25 mm to 35 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Regarding claims 21, 24 and 27, no patentable weight is given to a material worked upon by the apparatus.  The Examiner finds that “the target provides a thickness uniformity of a coating sputtered from the target for each point of a period being 1800 kWh or more of less than 4%” is directed to a material worked upon by the sputtering target in that it incorporates an intended use of the sputtering target by requiring a thickness uniformity of the substrate (coating) at a certain period of the target lifespan.  Materials worked upon are not given patentable weight in an apparatus claim.   See MPEP 2115.  As such claims 21, 24 and 27 have been considered but do not serve to further limit the apparatus of claims 1, 9 and 14.  
Claims 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Takahashi as applied to claim 1 above, and further in view of either of Koenigsmann (US 2005/0115045) or West (US 2015/00447975).
Regarding claims 19, 22, and 25, Liu does not teach the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity.  

West teaches the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity (144, fig. 1, [0025]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity, as taught by Koenigsmann or West, because it would provide a uniform magnetic flux over the target ([0018] of Koenigsmann) and because it would provide a more efficient and more uniform cooling of the target reducing localized cracking from thermal stresses ([0008] of West). 
Claims 20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Takahashi as applied to claims 1, 9 and 14 above, and further in view of Yuan (US 2015/0357169).
Regarding claims 20, 23 and 26, Liu does not teach the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface.  
Yuan teaches the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface ([0007], Fig. 1) because it would reduce redeposition of target material and depresses target chipping thereby increasing target lifetime [0007].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface, as taught by Yuan, because it would reduce redeposition of target material and depresses target chipping thereby increasing target lifetime [0007]. 
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner’s rejection is not proper because it uses the thickness values of Liu’s target to teach the heights of the first area and second area and then modifies the thickness values by Takahashi to arrive at a target thickness of 20-30mm.  
The Examiner does not agree.  Liu’s thickness values are appropriately modified by Takahashi because Liu is cited as teaching the height of a first area positioned 1-2 mm lower than that of the second area.  In other words Liu is cited for teaching the topography of the sputtering surface required by claim 1.  Target thickness is a well-known dimension that affects the performance and lifetime of the target. Thicker sputtering targets last longer than thinner targets because they provide more material to be eroded by the sputtering process.  The Examiner finds that the requirement of target thickness does not modify the target surface, therefore combining Takahashi with Liu to provide a teaching of surface topography and target thickness would not produce a contradictory rejection for the obviousness inquiry.  
Regarding new claims 19-27 the Examiner refers Applicant to the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794